Title: To Thomas Jefferson from Albert Gallatin, 30 April 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            Dear Sir
              April 30th 1802
            I feel extremely anxious to take my family to New York—Both my children are sick; change of air is essential in their disorder; and change of situation is not less so to Mrs. G. at present.
            I called this morning, but you were absent, in order to obtain your consent for my absence on that occasion as early after the adjournment of Congress as you think it may take place without injury to the public service. I know but two laws within my department which will require attention & some new organisation. The most important is that concerning hospitals; on that subject I may give such immediate temporary directions as may be necessary and as will procure us the information wanted to organise a well digested system. The other relates to the surveying of the lands within the Vincennes grant on Wabash, which requires your co-operation only because you are to appoint a person to direct the surveying, instead of the surveyor general doing it. The thing cannot be done until the outer lines shall have been ascertained & I understand that that part of the business is left with the War department. What relates to mine may be postponed till after your & my return. I only wish you to wait till that time before you appoint the person who is to direct the laying off the land. As to the measures which relate to the sinking fund & Dutch debt, I will make my journey serviceable by acquiring the necessary information on the probability of obtaining bills &a.
            I will send within two days an opinion on the subject of St. Clair; but every document substantiating the charges is missing.
            I understand that a law has passed making new districts, for which new officers may be necessary. I will send you the information I can collect to morrow. The New Jersey members have been applied for in relation to the Commissioners of Bankruptcy. From Philadelphia & New York I will bring information on my return.
            With sincere respect and attachment Your obedt. Servt.
            Albert Gallatin
          